          Case 1:18-cv-02921-JMF Document 542 Filed 11/19/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 STATE OF NEW YORK, et al.,

                     Plaintiffs,                                  No. 1:18-cv-2921 (JMF)


              v.


 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                     Defendants.


                                              NOTICE

         Defendants hereby provide notice that on November 19, 2018, due to the exigencies of

time, and the interests of both the parties and the courts, Defendants filed in the United States

Court of Appeals for the Second Circuit a motion to stay post-trial proceedings pending the

Supreme Court’s disposition of the questions presented in the recently granted petition for

certiorari.

DATED: November 19, 2018
                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               BRETT A. SHUMATE
                                               Deputy Assistant Attorney General

                                               JOHN R. GRIFFITHS
                                               Director, Federal Programs Branch

                                               CARLOTTA P. WELLS
                                               Assistant Branch Director

                                               /s/ Joshua E. Gardner
                                               Special Counsel
Case 1:18-cv-02921-JMF Document 542 Filed 11/19/18 Page 2 of 2



                            GARRETT COYLE
                            STEPHEN EHRLICH
                            CAROL FEDERIGHI
                            MARTIN M. TOMLINSON
                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            1100 L Street, N.W.
                            Washington, DC 20005
                            Tel.: (202) 305-7583
                            Fax: (202) 616-8470
                            Email: joshua.e.gardner@usdoj.gov

                            Counsel for Defendants




                               2
